DETAILED ACTION
	This is in response to the application filed on August 30, 2021 where Claims 1 – 21, of which Claims 1, 8, and 15 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 13, 2021 was filed before the mailing date of the current action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 21 of U.S. Patent No. 11,106,823. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are more narrow and anticipate the limitations of the current application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 – 8, 12 – 15, and 18 – 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPub. 2018/0150645 (hereinafter “Toshok”).
2.	Regarding Claims 1, 8, and 15, Toshok discloses of a system [Figs. 1 and 5] comprising:
a data retrieval server including a non-transitory computer-readable storage medium, having instructions stored thereon that, when executed by a computing device comprising at least one processor (Claim 15), cause the computing device to perform operations [Fig. 5; Para. 0086-88], the operations comprising:
extracting at least one data value from a record in a remote data store as a primary key that uniquely represents the record in the remote data store [Fig. 3; Para. 0035-36, 0039, 0050-52; proxy receives original data including event name (primary key) from client database and generates obfuscated data and obfuscated event name by encrypting the original data]; 
encrypting the primary key using a secret key to create a reversible public identifier that represents the primary key and the record in the remote data store [Para. 0055, 0061; AES-SIV; see RFC 5297 regarding AES-SIV; inherent use of associated data (initialization vector) and key in AES encryption of, for example, event name; associated data and key required for encryption and decryption];
storing the secret key in a local data store associated with the data retrieval server [Para. 0035-36, 0055, 0061; storing of keys and associated data (initialization vector) in a mapping with the obfuscated data];
transmitting the reversible public identifier from the data retrieval server to a client computing device [Para. 0063, 0070; transmitting obfuscated event name to analysis server, which then transmits it to the client device]; 
receiving the reversible public identifier from the client computing device in a request for data from the record [Fig. 4; Para. 0073; proxy receiving obfuscated event name in a request for data from client device];
retrieving the secret key for the record from the local data store [Para. 0055, 0074-75; determine, for example, event name via decryption and retrieve original data via mapping, etc. for the determined event name using one or more keys];
decrypting the reversible public identifier using the secret key from the local data store to determine the primary key [Para. 0055, 0074-75; determine, for example, event name via decryption and retrieve original data via mapping, etc. for the determined event name];
querying at least one data value different from the primary key in the remote data store using the primary key [Para. 0040, 0074-75; original data and/or mapping retrieved from remote SQL database]; and  
receiving the at least one data value different from the primary key in the remote data store for transmission to the client computing device [Fig. 4; Para. 0076-77; transmitting original data to the user device].
3.	Regarding Claims 5, 12, and 19, Toshok discloses all the limitations of Claims 1, 8, and 15 above.  Toshok further discloses of encrypting the primary key using Advanced Encryption Standard (AES) [Para. 0055].
4. 	Regarding Claims 6, 13, and 20, Toshok discloses all the limitations of Claims 1, 8, and 15 above.  Toshok further discloses of inserting the reversible public identifier in a JavaScript Object Notation (JSON) document and transmit the JSON document [Par. 0037].
5.  	Regarding Claims 7, 14, and 21, Toshok discloses all the limitations of Claims 1, 8, and 15 above.  Toshok further discloses that the remote data store comprises a structured query language (SQL) database [Para. 0039].
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 4, 9, 11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Toshok, in further view of PGPub. 2018/0336202 (hereinafter “Jahanbakhsh”).
6.   	Regarding Claims 2, 9, and 16, Toshok discloses all the limitations of Claims 1, 8, and 15 above.  Toshok further discloses of a user device application that communicates with the database [Para. 0072, 0078].  Toshok, however, does not specifically discloses of receiving a request from a client computing device to install an application associated with the remote data store and install the application.
	Jahanbakhsh discloses a system and method for utilizing an application for a client device to interface with a database via a proxy [Abstract; Fig. 1; Para. 0032].  Jahanbakhsh further discloses of receiving a request from a client computing device to install an application associated with the remote data store and install the application [Para. 0035; downloading of software from a server associated with the operator of the database].  It would have been obvious to one skilled in the art before the effective filing date of the current application to incorporate the teachings of Jahanbakhsh with Toshok since all the systems utilize a proxy to control access to the database.  The motivation to do so is to provide a specific application that can be implemented to provide the features and services available with an additional level of control by the developer of the database system (obvious to one skilled in the art).
7.	Regarding Claims 4, 11, and 18, Toshok, in view of Jahanbakhsh, discloses all the limitations of Claims 2, 9, and 16 above.  The combination of Toshok and Johanbakhsh further discloses of determining a change in the at least one data value different from the primary key in the remote data store and transmit the change in the at least one data value different from the primary key in the remote data store [Toshok; Fig. 3; Para. 0050] using the GraphQL API [Jahanbakhsh; Figs. 5, 7, and 11; Para. 0036].  The combination would utilize a generic standard API protocol and language (i.e., GraphQL) known and readily available at the time of the invention.  The motivation to do so is to provide implementation of a known protocol for quick and broad adaptation of a new database proxy as described in Toshok which improves marketability and scalability of the Toshok system (obvious to one skilled in the art).
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Toshok, in view of Johanbakhsh, in further view of PGPub. 2019/0196890 (hereinafter “Bucchi”).
8.	Regarding Claims 3, 10, and 17, Toshok, in view of Jahanbakhsh, discloses all the limitations of Claims 2, 9, and 16 above.  Neither Toshok nor Jahanbakhsh, however, specifically discloses of generating a document template using the application and insert at least one data placeholder in the document template for the at least one data value different from the primary key in the remote data store.
Bucchi discloses a system and method for generating queries for databases utilizing a plurality of APIs using a unified data graph [Abstract].  Bucchi further discloses that the user application and/or proxy can generate query requests and receive responses to the requests via a GraphQL API, a traditional interface [Fig. 2E, 3B, 3C; Para. 0069-70, 0078].  Bucchi further discloses of generating a document template using the application and insert at least one data placeholder in the document template for the at least one data value different from the primary key in the remote data store [Figs. 2H, 2I; Para. 0064].  It would have been obvious to one skilled in the art before the effective filing date of the current application to incorporate the teachings of Bucchi with Toshok and/or Jahanbakhsh since all the systems can utilize an application to access the database.  The motivation to do so is to provide a specific template used to provide the features and services available with the type of interface design and control desired by the developer of the database (obvious to one skilled in the art).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPub. 2019/0007206 – system and method for storing encrypted and compressed data in a database;
PGPub. 2015/0161199 – system and method for utilizing GraphQL for generating queries for a plurality of services;
PGPub. 2017/0116343 – system and method for providing a federated search of a plurality of databases with encrypted identifiers for data associated with the plurality of databases;
PGPub 2019/0340287 – system and method for implementing GraphQL queries on a modified REST server.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496